Filed 8/11/22 P. v. Evans CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079167

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE381756)

 DERRICK L. EVANS,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Patricia K. Cookson, Judge. Affirmed in part, reversed in part and
remanded.
         Gary V. Crooks, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, and
Robin Urbanski and Laura Baggett, Deputy Attorneys General, for Plaintiff
and Respondent.
         Derrick L. Evans appeals from a judgment imposed after a jury
convicted him of crimes arising from an attempted robbery of a marijuana
dispensary. Under newly enacted Assembly Bill No. 333 (2021-2022 Reg.
Sess.) eff. Jan. 1, 2022 (Assembly Bill No. 333), we reverse the jury’s true
findings on the gang enhancements, but otherwise find no reversible error
and affirm the judgment.
              FACTUAL AND PROCEDURAL BACKGROUND
A. Attempted Robbery
      Karla R. and Anthony B. worked at an illegal marijuana dispensary in
Spring Valley on the second floor of a business complex. It was a cash
business. The cash was stored in a drawer underneath a laptop computer
used to record sales. Inside the dispensary, there were seven surveillance
cameras connected to a monitor in the back room.
      On April 16, 2018, between 11:00 and 11:30 p.m., two armed men
entered the dispensary and tried to rob it. They were carrying duffel bags
and semiautomatic firearms. One of the men pointed his gun at Karla and
ordered her to put the cash from the drawer into one of the duffel bags. She
complied. The other man was near Anthony, demanding to know the location
and combination for the safe. When Anthony did not tell him, the man
pushed him and struck him in the head with his gun.
      After being forced to the ground, Anthony got up, ran out of the
dispensary, and jumped from the second floor to the ground to escape the
robbers. The two robbers followed him out of the dispensary. Shortly after
they exited, Karla heard a gunshot. She gathered her belongings, went
outside to her car, and drove home. On her way home, she called 911.
      When the police arrived, they found Anthony on the ground outside the
dispensary. He was bleeding from a laceration to his head, but no gunshot
injury. Inside the dispensary, there was blood on the floor in multiple
locations. The police also found two duffel bags in the dispensary; one


                                       2
containing cash and the other containing marijuana product. They collected
the surveillance videotape. They also lifted a palm print and partial
fingerprint from a glass countertop.
      Anthony appeared to be traumatized from the incident. He never
identified either of the robbers and did not provide a description. There were
several customers in the dispensary at the time of the robbery, but they were
gone by the time the police arrived and were never identified.
      Karla was the only eyewitness to the robbery who testified at trial.
Karla testified that she would not be able to recognize the robbers if she saw
them again and was not able to recognize anybody in court. She could not
identify anything distinguishing about either of the two men. She was never
shown a photo lineup or physical lineup and had never identified either of the
two robbers.
B. Additional Police Investigation
      The police viewed the surveillance videotape of the robbery. It showed
that one of the robbers had tattoos on the back of his left hand with a dollar
sign and other designs surrounding it. He was wearing red and white shoes,
jeans with frayed rips above and below the left knee and below the right
knee, and a black jacket with silver snaps or buttons and a white inner
lining. The hood of the jacket was pulled over his face. It was not possible to
identify this robber from the videotape, because it did not show a clear shot of
his face.
      The videotape showed that during the robbery, the other robber put his
left hand down on the glass countertop in the location where the police later
recovered the palm print and fingerprint. The police identified this palm
print as the left palm of Donald Sheffield. At trial, Detective Alan Campagna




                                       3
identified Sheffield as one of the two robbers from a “pretty clear shot of his
face” on the surveillance videotape.
         The police executed search warrants for Sheffield’s social media
accounts, which led them to Evans’s social media accounts. Photos posted on
Evans’s social media accounts before the robbery showed that he had a dollar
sign tattoo on the back of his left hand, and he wore ripped jeans, red and
white shoes, and a black jacket. Another photo showed Evans and Sheffield
together. (!4 RT 257)!
         About six weeks after the robbery, the police arrested Sheffield and
searched the vehicle he was driving. In the vehicle, they found a
semiautomatic handgun and loaded magazine.
         The police arrested Evans at an apartment in San Diego the same
week. Inside a duffel bag where Evans kept his clothing, the police found his
identification card, a pair of red and white Air Jordan shoes, and ripped
jeans.
         On direct examination, Detective Campagna testified that the red and
white shoes recovered from Evans’s duffel bag “resemble the shoes that were
used during the robbery.” He described them as “pretty much identical” but
acknowledged he could not testify they were “the exact same shoes that were
worn that night.” In his opinion, the similarities included “the shininess of
the toe portion.” Detective Campagna further testified that the red and white
shoes worn by Evans in a photo posted on his social media “appear to be the
shoes that I collected when I arrested him and the shoes that were worn
during the robbery.”
         According to Detective Campagna, the ripped jeans recovered from
Evans’s duffel bag were also “similar to the jeans that were used in the
crime.” He based this on the unique pattern of the rips and fraying that was


                                         4
also visible on the videotape. In his opinion, the ripped jeans Evans was
wearing in one of his social media postings also appeared to be the same
ripped jeans worn by the robber and recovered from Evans’s belongings.
      Detective Campagna further testified that the black jacket worn by
Evans in one of his social media postings “does appear to be the jacket that
was worn during the robbery as well.” He based his opinion on “the middle
button being so low, it’s an unusual place to put a button.”
      Finally, Detective Campagna testified that the dollar sign tattoo
depicted on the back of Evans’s left hand in his social media postings “pretty
much resembles the person that committed the crime.” He based this on the
design of the tattoo and “the way it’s surrounded by the existing tattoos
and . . . the space around it, and also the space that’s towards the bottom part
of his hand. . . .” Although Detective Campagna had seen dollar sign tattoos
before, he had never seen one surrounded by these other designs.
      On cross-examination, Detective Campagna admitted that Air Jordan
shoes are “very common.” He also admitted he could not say “definitively”
that the Air Jordan shoes recovered from Evans’s belongings were the same
ones worn by the robber.
      Detective Campagna also admitted he could not tell what brand or size
the jeans were from the videotape. He acknowledged that ripped jeans are
common, and that pre-ripped jeans are sold in stores. However, he believed
“it would be extremely difficult for someone to replicate those holes, the
threading and the whole nine yards.” Detective Campagna could not prove
“definitively” that they were the same jeans, but testified, “I would bet to say
they are.”
      On redirect, Detective Campagna testified that the Air Jordan shoes
recovered from Evans were “definitely the same shoe, make and model” as


                                       5
the ones worn by the robber, but there was nothing distinctive or
personalized about them. However, the jeans appeared to him to be more
personalized. He explained: “When you look at [brand name] ripped jeans,
you can almost tell the ripped jeans were put in the same place by the
manufacturer. [¶] These jeans didn’t appear to me that way. I’ve never seen
any jeans anywhere similar to that. Plus the way the threading is coming off
the rips, I’ve never seen threading coming off the rips, and that’s what leads
me to believe they were the same jeans.”
      The prosecution played the surveillance videotape during trial. The
court admitted into evidence the videotape and still images from the
videotape. The court also admitted into evidence photos of the Air Jordan
shoes and ripped jeans recovered from Evans’s belongings, photos from his
social media postings showing his dollar sign tattoo and him wearing the Air
Jordan shoes, ripped jeans, and black jacket, and the photo he posted of
himself with Sheffield.
C. Gang Evidence
      The parties stipulated that the Neighborhood Crips is a criminal street

gang within the meaning of Penal Code section 186.22.1
      Detective Sabakhan Sharrieff testified as a gang expert. He testified
the Neighborhood Crips gang has adopted the Milwaukee Brewers logo of a
baseball glove with four fingers. The gang also uses hand signs with four
fingers, and its members have tattoos and other symbols with the numbers
“4-1” and the word “Ace.”




1     The parties also stipulated that Evans had suffered a felony conviction
before April 16, 2018, the date of the attempted robbery. Further
undesignated statutory references are to the Penal Code.
                                       6
        Detective Sharrieff identified Sheffield and Evans as members of the
Neighborhood Crips. He identified Evans as a member based on his
association with other gang members, the location of his prior police contacts,
and his gang-related tattoos and social medial postings. Evans has one tattoo
with the numbers “4-1,” another with the word “Ace,” and another depicting a
Milwaukee Brewers glove. His social media postings included photos of
himself and others displaying hand signs used by the Neighborhood Crips, as
well as other gang-related posts.
        In Detective Sharrieff’s opinion, if two members of the Neighborhood
Crips were to commit an armed robbery together, the crime would benefit the
gang and be committed in association with the gang.
D. Trial and Sentencing
        In a jury trial, Evans was convicted of two counts of attempted robbery
(§§ 211, 664), two counts of assault with a semiautomatic firearm (§ 245,
subd. (b)), and one count of possession of a firearm by a felon (§ 29800, subd.
(a)(1)). The jury found true allegations that Evans committed these crimes
for the benefit of a criminal street gang (§ 186.22, subd. (b)(1)) and personally
used a firearm (§ 12022.53, subd. (b)). However, the jury found not true
allegations that Evans personally discharged a firearm. (§ 12022.53, subd.
(c).)
        Evans waived his right to a jury trial on the prior conviction allegations
and admitted he had previously suffered a serious felony prior (§§ 667, subd.
(a)(1), 668, 1192.7, subd. (c)) and a strike prior (§§ 667, subds. (b)-(i), 1170.12,
668).
        The trial court sentenced Evans to 18 years four months in prison. The
court imposed a restitution fine of $10,000 (Pen. Code, § 1202.4, subd. (b))
and a court operations fee of $200 (Id., §1465.8). The court also imposed but


                                         7
stayed a parole revocation restitution fine of $10,000 (Id., § 1202.45), a
criminal justice administration fee of $154 (Gov. Code, § 29550), and a
criminal conviction assessment fee of $180 (Id., § 70373).
                                 DISCUSSION
                                        I
      Evans first argues there is insufficient evidence of his identity as a
perpetrator of the crimes. We find substantial evidence to support the jury’s
finding that Evans was one of the two perpetrators.
      In assessing a claim of insufficient evidence, the court must review the
whole record in the light most favorable to the judgment to determine
whether it discloses substantial evidence, i.e., evidence which is reasonable,
credible, and of solid value, such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. (People v. Johnson (1980)
26 Cal.3d 557, 578; see also Jackson v. Virginia (1979) 443 U.S. 307, 319-
320.) Evidence which merely raises a strong suspicion of guilt is insufficient.
(People v. Redmond (1969) 71 Cal.2d 745, 755.)
      There is substantial evidence of Evans’s identity as one of the
perpetrators. Evans’s social media postings from before the robbery included
a photo of himself and Sheffield, who was positively identified as one of the
perpetrators by his palm print, the surveillance videotape, and Detective
Campagna’s trial testimony. As seen on the surveillance videotape, the
perpetrator who committed the attempted robbery with Sheffield had a dollar
sign tattoo surrounded by other designs on the back of his left hand, which
matched the tattoo placement and designs on Evans’s left hand. This
perpetrator was also wearing red and white Air Jordan shoes and
distinctively ripped and frayed jeans, which matched the clothing found in
Evans’s belongings six weeks later. Evans’s social media postings from


                                        8
before the robbery also showed him wearing the same red and white Air
Jordan shoes and distinctive jeans, as well as a black jacket with silver
buttons that matched the one worn by the same perpetrator.
      Although any one of these pieces of evidence would not be enough to
prove guilt beyond a reasonable doubt, they are legally sufficient when
considered all together. The jury could conclude beyond a reasonable doubt
that it was not a mere coincidence that Evans not only knew Sheffield well
enough to post a photo of them together before the attempted robbery, but
Evans also had a distinctive dollar sign tattoo surrounded by other designs
on the back of his left hand, distinctive ripped and frayed jeans, red and
white Air Jordan shoes, and a black jacket with silver buttons, all matching
the distinctive tattoos and clothing of the other robber who committed the
attempted robbery with Sheffield. As the prosecutor put it in arguing there
was no reasonable doubt to the jury: “Is it reasonable to believe that
somebody out there on April 16th, 2018 [committed the attempted robbery],
with the exact same tattoo on his left hand as Mr. Evans, wearing the exact
same Jordans Mr. Evans possesses, the exact same pair of ripped jeans Mr.
Evans possesses and the exact same black jacket with a hoodie that Mr.
Evans possesses with a person that Mr. Evans has taken a photograph with
prior to the incident itself?”
      Taken in its totality, we conclude there was reasonable, credible, and
solid evidence sufficient to support the jury’s finding that Evans was one of
the perpetrators. “ ‘[I]t is not necessary that any of the witnesses called to
identify the accused should have seen his face. [Citation.] Identification
based on other peculiarities may be reasonably sure. Consequently, the
identity of a defendant may be established by proof of any peculiarities of
size, appearance, similarity of voice, features or clothing.’ ” (People v.


                                        9
Mohamed (2011) 201 Cal.App.4th 515, 522, quoting People v. Lindsay (1964)
227 Cal.App.2d 482, 494.)
                                       II
      Evans next argues that defense counsel committed ineffective
assistance of counsel by failing to object to Detective Campagna’s lay opinion
testimony about the similarities between Evans’s tattoo and clothing and
those of the perpetrator on the surveillance videotape. We again disagree.
      To establish ineffective assistance of counsel, a defendant must show
that (1) counsel’s representation fell below an objective standard of
reasonableness under prevailing professional norms, and (2) counsel’s
deficient performance was prejudicial, i.e., there is a reasonable probability
that, but for counsel’s failings, the result would have been more favorable to
the defendant. (People v. Scott (1997) 15 Cal.4th 1188, 1211.)
      We find neither deficient performance nor prejudice. Defense counsel
did not fall below an objective standard of reasonableness by failing to object
to Detective Campagna’s lay opinion testimony. A lay witness may offer
opinion testimony if it is rationally based on the witness’s perception and
helpful to a clear understanding of the witness’s testimony. (Evid. Code,
§ 800.)
      California courts “have long upheld admission of testimony identifying
defendants in surveillance footage or photographs.” (People v. Leon (2015)
61 Cal.4th 569, 601 (Leon).) In Leon, a detective who had no prior familiarity
with the defendant identified him as a person shown on the surveillance
videos of two robberies, based on the detective’s subsequent contacts with the
defendant on and after arrest. (Id. at p. 600.) Over the defense’s objection,
the detective was also permitted to testify that the jacket worn by one of the
perpetrators in the videos appeared to be the same jacket the defendant was


                                       10
wearing when arrested. (Ibid.) He further testified that a car in the video
looked like the car the defendant had crashed when fleeing from the police,
and a baseball cap worn by one of the perpetrators looked similar to one
found in the defendant’s car. (Id. at pp. 600-601.) The Supreme Court
concluded that because the detective’s lay opinion testimony “was based on
his relevant personal knowledge and aided the jury, the court did not abuse
its discretion by admitting it.” (Id. at p. 601.)
      The same reasoning applies here. Detective Campagna’s lay opinion
testimony was rationally based on his perception of the similarities of the
clothing and tattoo design, and it aided the jury in assessing these
similarities. His testimony was admissible under Evidence Code section 800,
and defense counsel was not deficient in failing to object to it. (See also
People v. Gonzales (1968) 68 Cal.2d 467, 472 [trial court did not err in
allowing officer to testify “that in his opinion the man he saw leave the bar
was defendant, that clothing and specified characteristics of the man
appeared to be the same as those of defendant, but that [the officer] did not
see the facial characteristics of the man and could not positively identify
defendant as the man”].)
      Evans argues that Detective Campagna’s lay opinion testimony was
inadmissible because “the identification or comparison made must be one the
jury could not adequately have made for itself.” (People v. Mixon (1982)
129 Cal.App.3d 118, 129.) But the Supreme Court mentioned no such
requirement in its more recent Leon decision, which found no error in the
admission of a detective’s lay opinion identification testimony based on a
surveillance video. Despite finding no error, the Supreme Court explicitly
acknowledged that “because the surveillance video was played for the jury,




                                        11
jurors could make up their own minds about whether the person shown was
defendant.” (Leon, supra, 61 Cal.4th at p. 601.)
      Even assuming any deficient performance, however, we find no
reasonable probability of a result more favorable to Evans if Detective
Campagna’s lay opinion testimony had been excluded. The jury still would
have had the surveillance videotape, the photographs of the shoes and jeans
found in Evans’s belongings, and Evans’s social media postings showing him
wearing the shoes, jeans, and jacket, including the photo Evans posted of
himself with Sheffield. Even without Detective Campagna’s testimony, the
surveillance videotape and photographic evidence would have shown the
similarities of the distinctively ripped and frayed jeans, the distinctive tattoo
design and placement on the left hand, and the red and white Air Jordan
shoes and black jacket with silver buttons. Moreover, the prosecutor in
closing arguments essentially invited the jury to make its own comparison,
rather than relying on Detective Campagna’s opinions. The prosecutor told
the jury: “I’m not an expert in ripped jeans and neither is the detective who
testified about them. But you’ve seen the ripped jeans for yourself.”
      We therefore conclude that defense counsel did not provide ineffective
assistance of counsel by failing to object to Detective Campagna’s lay opinion
testimony about the similarities of the clothing and tattoo.




                                       12
                                      III
      Evans argues that the trial court committed reversible error by

instructing the jury with CALCRIM No. 315 on eyewitness identification.2
Evans does not dispute that CALCRIM No. 315 correctly states the law.
However, he argues that there were no facts to support it because no
eyewitness identified him as one of the perpetrators. Moreover, Evans
asserts that the introductory sentence of CALCRIM No. 315 incorrectly
suggested that a witness had in fact identified him as one of the perpetrators
by stating, “You have heard eyewitness testimony identifying the defendant.”
According to Evans, this statement deprived him of his Sixth Amendment
right to a jury trial.
      We find no reversible error. As the People point out, there was in fact
eyewitness testimony identifying Evans at trial—though not as a perpetrator


2      As given, CALCRIM No. 315 stated in relevant part: “You have heard
eyewitness testimony identifying the defendant. As with any other witness,
you must decide whether an eyewitness gave truthful and accurate
testimony. [¶] In evaluating identification testimony, consider the following
questions: [¶] Did the witness know or have contact with the defendant
before the event? [¶] How well could the witness see the perpetrator? [¶]
What were the circumstances affecting the witness’s ability to observe . . . ?
[¶] How closely was the witness paying attention? [¶] Was the witness
under stress when he or she made the observation? [¶] Did the witness give
a description and how does that description compare to the defendant? [¶]
How much time passed between the event and the time when the witness
identified the defendant? [¶] Was the witness asked to pick the perpetrator
out of a group? [¶] Did the witness ever fail to identify the defendant? [¶]
Did the witness ever change his or her mind about the identification? [¶]
How certain was the witness when he or she made an identification? [¶] Are
the witness and the defendant of different races? [¶] Was the witness able to
identify other participants in the crime? [¶] Was the witness able to identify
the defendant in a photographic or physical lineup? [¶] Were there any other
circumstances affecting the witness’s ability to make an accurate
identification?”
                                      13
of the crime. Detective Campagna identified Evans in court as the person he
had arrested and whose belongings he searched approximately six weeks
after the attempted robbery. Officer Kelvin Lujan also identified Evans in
court as resembling a person he had contacted in a 2013 field interview.
These in-court identifications of Evans were arguably a sufficient evidentiary
basis for the trial court to give CALCRIM No. 315 on eyewitness
identification.
      We need not decide this issue definitively, however, because any error
in giving CALCRIM No. 315 would be harmless under any standard of
prejudice. Although it is error to give a legally correct instruction that is
irrelevant or inapplicable, this is generally only a technical error which does
not constitute grounds for reversal. (People v. Cross (2008) 45 Cal.4th 58, 67.)
This is so “because the jury is presumed to disregard an instruction if the
jury finds the evidence does not support its application.” (People v. Frandsen
(2011) 196 Cal.App.4th 266, 278.)
      Considering the totality of the record, we find no reasonable probability
the jury would have understood CALCRIM No. 315 to mean that there was
some eyewitness who had in fact identified Evans as one of the perpetrators
of the attempted robbery. The trial evidence unequivocally established that
the only two eyewitnesses the police spoke to were Karla and Anthony, and
neither was able to identify either of the perpetrators. Karla testified that
she never identified either of the perpetrators, she would not be able to
recognize them, and she could not identify anyone in court. Anthony also did
not identify either of the perpetrators or provide a description. And the




                                       14
customers who were in the store at the time of the robbery were gone by the

time the police arrived and were never identified.3
      In closing arguments, the prosecutor did not argue that any eyewitness
had identified Evans and did not refer to CALCRIM No. 315. Moreover,
defense counsel and the prosecutor both made it clear that Karla could not
identify Evans. Defense counsel told the jury: “Out of all the people that you
saw in that video that were in the dispensary that night, [Karla] was the only
person we heard from, and she told us that she did not get a good look at the
two people who entered that store. She wasn’t able to provide a description
as far as height, as far as weight, and she has never, to this day, identified
Mr. Evans as one of the two men who came to the store that night, not
through a lineup, not through a photo lineup, not through identification, not
even ID here in court today.” In his rebuttal argument, the prosecutor
conceded: “Yes, [Karla] didn’t identify anybody. . . . Nobody’s relying upon
her to identify anybody because we’re relying upon the evidence for
identification in this case . . . .”
      In these circumstances, no reasonable juror could have interpreted
CALCRIM No. 315 to mean that some eyewitness had in fact identified
Evans as one of the perpetrators—contrary to the undisputed evidence and
the arguments of counsel on both sides. Notably, “the trial court properly
instructed the jury with CALCRIM No. 200 to disregard inapplicable jury


3     There was also a security guard present at the time of the attempted
robbery. According to the probation report, the security guard “was
determined to be part of the robbery” and “[c]harges were filed but
subsequently dismissed.” However, the jury heard no evidence of the security
guard’s alleged involvement or of any statements made by the security guard,
and he did not testify at trial. There was no evidence from which the jury
could have concluded that the security guard identified Evans or was
involved in the robbery, nor did the prosecutor make any such argument.
                                       15
instructions.” (People v. Pettigrew (2021) 62 Cal.App.5th 477, 502 [finding
harmless error in giving of flight instruction that was not supported by
substantial evidence].) Thus, the jury knew to ignore CALCRIM No. 315 if it
was not supported by the evidence. To the extent the jury found CALCRIM
No. 315 to be applicable at all, it could only have been for the permissible
purpose of evaluating the in-court identifications of Evans made by Detective
Campagna and Officer Lujan during trial.
      Accordingly, we conclude that any error in giving CALCRIM No. 315
would be harmless under either the Watson or Chapman standard of
prejudice. (People v. Watson (1956) 46 Cal.2d 818, 836; Chapman v.
California (1967) 386 U.S. 18, 24.) For the same reasons, Evans has failed to
establish the prejudice element of his claim of ineffective assistance of
counsel for his attorney’s failure to object to CALCRIM No. 315. (In re Fields
(1990) 51 Cal.3d 1063, 1079.)
                                       IV
A. Assembly Bill No. 333 Amendments to Section 186.22
      Effective January 1, 2022, while Evans’s appeal was pending, Assembly
Bill No. 333 enacted new substantive and procedural provisions for imposing
gang enhancements. The parties agree that the new substantive changes to
section 186.22 apply retroactively to Evans and require reversal of the gang
enhancements. However, Evans also contends that the new procedural
provision requiring bifurcation of gang enhancements (§ 1109) applies
retroactively and requires reversal of the entire judgment. On the latter
point, the People disagree.
      Substantively, Assembly Bill No. 333 “amend[ed] section 186.22 to
require proof of additional elements to establish a gang enhancement.”
(People v. Lopez (2021) 73 Cal.App.5th 327, 343.) At the time of trial, former


                                       16
section 186.22 defined a “ ‘criminal street gang’ ” as “any ongoing
organization, association, or group of three or more persons . . . whose
members individually or collectively engage in, or have engaged in, a pattern
of criminal gang activity.” (Former § 186.22, subd. (f), italics added.)
Assembly Bill No. 333 narrowed the definition to “an ongoing, organized
association or group of three or more persons . . . whose members collectively
engage in, or have engaged in, a pattern of criminal gang activity.” (§ 186.22,
subd. (f), italics added.) This change requires that the People “prove that two
or more gang members committed each predicate offense.” (People v. Delgado
(2022) 74 Cal.App.5th 1067, 1072; accord, Lopez, at pp. 344-345.)
      Under the former version of section 186.22, the phrase “ ‘pattern of
criminal gang activity’ ” was defined as “the commission of, attempted
commission of, conspiracy to commit, or solicitation of, sustained juvenile
petition for, or conviction of two or more of [specified] offenses, provided at
least one of these offenses occurred after the effective date of this chapter and
the last of those offenses occurred within three years after a prior offense,
and the offenses were committed on separate occasions, by two or more
persons.” (Former § 186.22, subd. (e), italics added.)
      Assembly Bill No. 333 changed this definition. Under the newly
amended law, the predicate offenses must have been committed by two or
more “members” of the gang (as opposed to any persons) and must have
“commonly benefited a criminal street gang” and “the common benefit of the
offense [must be] more than reputational.” (§ 186.22, subd. (e)(1), italics
added.) Additionally, the last of the predicate offenses must have occurred
within three years of the prior offense and within three years of the date the
current offense is alleged to have been committed. (Ibid.) Finally, the
currently charged offense no longer counts as a predicate offense. (Id., subd.


                                        17
(e)(2).) The new law also reduces the number of qualifying offenses that can
be used to establish a pattern of criminal gang activity, removing vandalism,
looting and several fraud-related offenses from the list. (Id., subd. (e)(1)(A)-
(Z).)
        Assembly Bill No. 333 further requires the prosecution to prove that
the benefit the gang derives from the predicate and current offenses is “more
than reputational.” (Stats. 2021, ch. 699, § 3 [enacting § 186.22, subd. (g)].)
“Examples of a common benefit that are more than reputational may include,
but are not limited to, financial gain or motivation, retaliation, targeting a
perceived or actual gang rival, or intimidation or silencing of a potential
current or previous witness or informant.” (§ 186.22, subd. (g).)
        Procedurally, Assembly Bill No. 333 added section 1109, which requires
gang enhancements charged under section 186.22, subdivisions (b) or (d) to
be tried separately from the underlying charges upon request from the
defense. (Stats. 2021, ch. 699, § 5.) The defendant’s guilt on the underlying
offense must first be determined, and a trial on the gang enhancement is held
if the defendant is first found guilty of the underlying offense. (§ 1109, subd.
(a).)
B. The Gang Enhancements Must be Reversed
        The parties agree that Assembly Bill No. 333’s substantive
amendments to section 186.22 apply retroactively to judgments not yet final
on appeal under In re Estrada (1965) 63 Cal.2d 740. Other courts have
uniformly reached the same conclusion, and we concur with their holdings.
(See, e.g., People v. Ramos (2022) 77 Cal.App.5th 1116, 1126-1128 (Ramos);
People v. Burgos (2022) 77 Cal.App.5th 550, 563-564 (Burgos); People v. Perez
(2022) 78 Cal.App.5th 192, 206-207 (Perez); People v. Ramirez (2022)
79 Cal.App.5th 48, 63-64 (Ramirez); People v. Montano (2022) 80 Cal.App.5th


                                       18
82, 104 (Montano); People v. E.H. (2022) 75 Cal.App.5th 467, 478 (E.H.);
People v. Sek (2022) 74 Cal.App.5th 657, 667 (Sek).)
        The People also concede that these newly enacted substantive
amendments to section 186.22 require reversal of the gang enhancements.
As the People note, Evans stipulated that Neighborhood Crips was a criminal
street gang under the version of section 186.22 in effect at the time of trial.
However, the record does not permit us to conclude as a matter of law that
Neighborhood Crips was a criminal street gang under the new, more narrow
definition contained in the amended version. Moreover, the prosecution’s
gang expert testified (and the prosecutor argued) that the attempted robbery
benefited the reputation of the Neighborhood Crips gang, which is no longer a
legally sufficient benefit under the new version of section 186.22. For these
reasons, we accept the People’s concession and reverse the section 186.22
gang enhancements. (Burgos, supra, 77 Cal.App.5th at pp. 563-564; Perez,
supra, 78 Cal.App.5th at pp. 206-207; Sek, supra, 74 Cal.App.5th at pp. 668-
670.)
C. Failure to Bifurcate the Gang Enhancements was Harmless as to the
Underlying Convictions
        The parties dispute whether the procedural provision of Assembly Bill
No. 333 requiring a bifurcated trial of gang enhancements (§ 1109) applies
retroactively to judgments not yet final on appeal. California courts are split
on the issue. (Ramos, supra, 77 Cal.App.5th at p. 1128-1131 [finding § 1109
is retroactive]; Burgos, supra, 77 Cal.App.5th at pp. 564-568 [same];
Montano, supra, 80 Cal.App.5th at pp. 105-108 [same]; Perez, supra,
78 Cal.App.5th at p. 207 [finding § 1109 is not retroactive]; Ramirez, supra,
79 Cal.App.5th 48, 65 [same].)
        We need not resolve this question. Even assuming that section 1109
applies retroactively, we conclude that the failure to bifurcate the gang

                                       19
enhancements did not result in a miscarriage of justice and would be
harmless as to the underlying convictions. (See Ramos, supra, 77
Cal.App.5th at pp. 1125-1132 [reversing gang enhancement under Assembly
Bill No. 333 but holding that failure to bifurcate gang enhancement under
§ 1109 was harmless as to underlying conviction]; E.H., supra, 75
Cal.App.5th at pp. 478-480 [same].)
      For several reasons, there is no reasonable probability the jury would
have reached a different result as to the underlying charges in a bifurcated
trial. First, the gang-related evidence was relatively sanitized. Because
Evans stipulated that Neighborhood Crips was a criminal street gang, the
jury did not hear any inflammatory evidence of predicate gang-related
offenses. The prosecution’s gang expert testified only generally about active
gang members committing crimes, but also acknowledged that there were
“associate members” who “are the folks that just associate . . . because of
family ties or they live in the community” and “don’t necessarily participate
in the gang activity.” According to the expert, a person can be associated
with gang members without being a gang member. The expert also testified
that being a gang member is not itself a crime, and does not necessarily mean
someone is a bad or violent person.
      Second, the jury instructions prohibited the jury from considering the
gang evidence to prove Evans’s identity as one of the perpetrators of the
attempted robbery. The court instructed the jury with CALCRIM No. 1403
as follows: “You may consider evidence of gang activity only for the limited
purpose of deciding whether the defendant acted with the intent, purpose and
knowledge that are required to prove the gang-related crimes and
enhancements charged or the defendant had a motive to commit the crimes
charged. [¶] You may not consider this evidence for any other purpose, and


                                       20
you may not conclude from this evidence that the defendant is a person of bad
character or that he has a disposition to commit crimes.” We presume that
the jurors followed the trial court’s instructions in the absence of any
evidence to the contrary. (People v. Krebs (2019) 8 Cal.5th 265, 335; see also
Ramos, supra, 77 Cal.App.5th at p. 1132 [“the jury was given a limiting
instruction regarding its consideration of the gang evidence, which we
presume it followed”].)
      Third, the prosecutor himself hammered this point home to the jury in
closing arguments. The prosecutor emphasized: “We heard an instruction
her Honor just read you, [CALCRIM No.] 1403, that nobody’s going to ask
you to use either Mr. Sheffield’s or Mr. Evans’s affiliation with the
Neighborhood Crips to determine the guilt of any of the crimes in this case.
It’s against the law, it’s improper, and it’s basically against everything we
stand for as Americans to use what a person is against them in a court of law.
You jurors have sworn not to do that. Nobody’s going to ask you to do that.”
The prosecutor also told the jury, “it’s okay to be a gang member. . . . Nobody
is saying it shows bad character. Nobody is saying it shows you’re a
criminal.” He continued: “The gang evidence aside, forget about it when
you’re analyzing the charges themselves, look at the video, look at the
photographs, look at the evidence. [¶] . . . [¶] [T]his is not guilt by
association. . . . Guilt by association is absolutely unfair.” (Italics added.)
      Fourth, at least some of the gang evidence would likely have been
admissible even in a bifurcated trial on the substantive offense. Sheffield
was positively identified as one of the perpetrators by his palm print on the
display case, the surveillance videotape showing him placing his palm there,
and Detective Campagna’s identification. The fact that Evans was in the
same gang as Sheffield and posted a photo of himself with Sheffield in a


                                        21
social media post would likely have been admissible in a bifurcated trial to
bolster the other evidence of his identity as the second perpetrator who
committed the attempted robbery with Sheffield. “[N]othing in Assembly Bill
333 limits the introduction of gang evidence in a bifurcated proceeding where
the gang evidence is relevant to the underlying charges.” (Ramos, supra,
77 Cal.App.5th at p. 1132.)
      Finally, as previously discussed, there was compelling evidence of
Evans’s guilt. The distinctive placement and design of the dollar sign tattoo
and surrounding designs on the back of Evans’s left hand matched one of the
perpetrators in the video. Evans’s distinctive ripped jeans and other clothing
matched the same perpetrator in the video. And Evans knew the other
perpetrator (Sheffield) well enough to have posted a photo of them together
on social media before the attempted robbery. Considering the persuasive
evidence of Evans’s guilt, the absence of inflammatory details about other
gang-related crimes, the jury instructions prohibiting the use of gang
evidence to prove identity, and the prosecutor’s closing argument
emphasizing this point in the strongest of terms, we find no reasonable
probability of a different result in a bifurcated trial.
      We find unpersuasive the suggestion of one court that failure to
bifurcate gang enhancements under section 1109 “likely constitutes
‘structural error’ ” that defies harmless error analysis and requires reversal
per se. (Burgos, supra, 77 Cal.App.5th at p. 568.) “There is a strong
presumption that any error falls within the trial error category” and is
“subject to harmless error analysis.” (People v. Anzalone (2013) 56 Cal.4th
545, 554.) The purpose of section 1109 is to prevent the jury from being
swayed by prejudicial gang evidence in deciding the defendant’s guilt on the
underlying offense. As with any evidentiary error, the probable effect of


                                        22
allowing a jury to hear such gang evidence may be quantitatively assessed
and is not a structural error defying harmless error analysis. (Montano,
supra, 80 Cal.App.5th at p. 108 [rejecting the Burgos suggestion of structural
error]; see also Ramos, supra, 77 Cal.App.5th at p. 1131-1133 [applying
Watson harmless error standard in holding defendant “was not prejudiced by
the failure to bifurcate the gang enhancement allegation”]; E.H., supra,
75 Cal.App.5th at p. 480 [applying Watson harmless error standard in
holding defendant “cannot show it is ‘reasonably probable’ he would have
obtained a more favorable result if his trial had been bifurcated”].)
                                        V
      Finally, Evans contends that the $10,000 restitution fine and $200
court operations fee imposed at sentencing should be reversed for the trial
court to consider his ability to pay them under People v. Dueñas (2019)

30 Cal.App.5th 1157 (Dueñas).4 Although Evans did not raise this issue at
his original sentencing, he will have to be resentenced on remand in light of
our reversal for further proceedings on the gang enhancements. Accordingly,
we need not decide the issue in this appeal because Evans can raise the
ability to pay issue on resentencing.
                                DISPOSITION
      The jury’s true findings on the gang enhancement allegations (Pen.
Code, § 186.22, subd. (b)) are vacated and the matter is remanded to the trial
court with directions to: (1) give the People 60 days from the date of the
remittitur to file an election to retry Evans on the vacated gang
enhancements; (2) either conduct a new trial on the gang enhancements if the



4     Other California courts have disagreed with the holding of Dueñas, and
the issue is currently pending before our Supreme Court. (People v. Kopp
(2019) 38 Cal.App.5th 47, review granted Nov. 13, 2019, S257844.)
                                        23
People so elect or strike the gang enhancements if the People do not elect to
retry them; and (3) resentence Evans. In all other respects, the judgment is
affirmed. Following the conclusion of proceedings on remand, the trial court
shall amend the abstract of judgment as necessary and forward copies of the
amended abstract to the Department of Corrections and Rehabilitation.




                                                                 BUCHANAN, J.

WE CONCUR:




McCONNELL, P. J.




DATO, J.




                                      24